PER CURIAM
In this driving under the influence of intoxicants (DUII) case, defendant argues that he should have been allowed to assert the defense of involuntary intoxication. He asks us to reconsider our opinion in State v. Maguire, 78 Or App 459, 717 P2d 226 (1986), affirmed without opinion by an equally divided court, 303 Or 368, 736 P2d 193 (1987), in which we held that DUII is a strict liability offense. We decline to do so. See State v. Bunch, 87 Or App 386, 387, 742 P2d 74 (1987).
Affirmed.